United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-831
Issued: November 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 15, 2011 appellant, through her representative, filed a timely appeal from
the December 16, 2010 merit decision of the Office of Workers’ Compensation Programs
(OWCP) denying modification of an OWCP wage-earning capacity determination. Pursuant to
the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to modify OWCP’s August 6,
2009 wage-earning capacity determination.
FACTUAL HISTORY
On September 10, 2002 appellant, then a 41-year-old mail handler, filed a traumatic
injury claim alleging that she sustained bilateral carpal tunnel syndrome and possible nerve
1

20 C.F.R. § 8101 et seq.

damage to her right hand due to the constant pushing, pulling and lifting required by her job.
OWCP accepted that she sustained bilateral carpal tunnel syndrome, right articular cartilage
disorder, right wrist sprain and left ulnar nerve lesion. On August 27, 2003 appellant underwent
right wrist arthroscopy surgery and, on July 19, 2006, she underwent left wrist arthroscopy
surgery. Both procedures were authorized by OWCP.
Appellant had intermittent periods of disability after her right wrist surgery. On
November 6, 2006 Dr. Robert S. Ferretti, a Board-certified orthopedic surgeon serving as an
OWCP referral physician, found that she continued to have residuals of her work injuries but that
she was able to work up to six hours a day with limited duties. On January 5, 2007 Dr. Jerald R.
Gerst, an attending Board-certified internist, provided work restrictions. He found that appellant
would be able to work up to six hours a day in three to six months and would be able to work
eight hours a day in approximately one year.
In February 2007 appellant was referred to an OWCP-sponsored vocational rehabilitation
program, but the program was interrupted in June 2007 due to several outstanding medical
issues. On June 19, 2007 Dr. Gerst provided new work restrictions which limited appellant to
working for five hours a day, five days a week. In August 2007 appellant was again referred to a
vocational rehabilitation program. She was provided with at least three 30-day extensions in
addition to the initial 90 days of placement services.
In an October 13, 2008 report, Dr. Gerst determined that appellant was restricted from
lifting more than 25 pounds and that she should avoid very repetitive gripping or very forceful
sustained gripping. He noted that she was able to work eight hours a day.
On November 19, 2008 OWCP was advised that appellant’s former employer was willing
and able to offer her light-duty work within her work restrictions. Appellant accepted and
returned to work on November 22, 2008 as a modified mail handler on a full-time basis with the
employer in Richmond, CA. The light-duty job required lifting up to 25 pounds but did not
require forceful or sustained gripping.2
In a March 4, 2009 report, Dr. Gerst stated that appellant had reached maximum medical
improvement and that her work restrictions were permanent. These restrictions included lifting
no more than 25 pounds and avoiding repetitive or very forceful sustained gripping. Dr. Gerst
noted that appellant was able to work eight hours a day within these restrictions.
In an August 6, 2009 decision, OWCP adjusted appellant’s compensation based on its
determination that the light-duty mail handler position fairly and reasonably represented her
wage-earning capacity. It indicated that the rating decision was based on the fact that she
worked for more than 60 days in a modified position as a mail handler with the employer and her
treating physician stated that her work restrictions were permanent and not likely to change.
Because appellant’s wages as a modified mail handler were less than her date-of-injury earnings,
she received compensation to supplement her wage loss.

2

Appellant’s set work schedule was 6:00 a.m. to 2:30 p.m., Saturday through Wednesday.

2

Following appellant’s formal rating decision, the employing establishment initiated the
National Reassessment Process. The District Assessment Team was unable to identify any
available necessary tasks within appellant’s medical restrictions and sent her home on
November 17, 2009.
Appellant filed a Form CA-7 for claimed total disability beginning November 17, 2009
and continuing because her employer sent her home due to no work being available. In a
November 23, 2009 letter, OWCP advised her that, once the wage-earning capacity of an injured
employee is determined, a modification of such determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was, in fact,
erroneous. The burden of proof is on the party attempting to show a modification of the wageearning capacity award.
To assist in developing appellant’s claim for compensation, OWCP sent a letter to
Dr. Gerst on November 23, 2009 requesting his medical opinion on appellant’s work restrictions
based on objective findings. It asked him to discuss whether there had been a material change in
the nature and extent of appellant’s condition. Dr. Gerst was provided a description of the
modified mail handler position and was provided 30 days to submit a response.
In a December 9, 2009 report, Dr. Gerst stated that since appellant returned to work she
had experienced a progressive increase in bilateral upper extremity pain, stiffness and weakness.
He wrote that the character of her pain remained the same. Appellant reported that the pain in
her right arm was located at the base of the thumb and on her left arm it was located along the
ulnar aspect of her left forearm and left hand. Dr. Gerst performed range of motion testing and
noted limitations upon flexion, extension, ulnar deviation and radial deviation. He provided a
rating impairment examination under the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (5th ed. 2001). Dr. Gerst opined that
appellant’s work restrictions limited her to lifting 15 pounds on an occasional basis with frequent
lifting of 5 to 8 pounds. Appellant was to avoid repetitive forceful and/or sustained gripping
with both hands. Dr. Gerst wrote, “I think that she can, at present, work only a [five]-hour day.”
He also wrote that appellant’s condition materially worsened such that she was no longer able to
perform the job duties of the modified mail handler position.
In a January 22, 2010 telephone call, the employer advised OWCP that the duties of the
modified mail handler position appellant performed until November 2009 allowed her to increase
or decrease the amount of weight required to drag and sort mail.
In a January 22, 2010 letter, OWCP advised appellant that Dr. Gerst’s December 9, 2009
report did not justify modification of its wage-earning capacity determination because he did not
discuss why she was unable to perform her modified duties. Appellant was provided 30 days to
submit additional evidence and argument.
In a February 8, 2010 letter, appellant discussed the specific duties of her modified
position. She stated that she would set up the work area by getting all equipment needed to do
the job and that she had to push a hamper over to a machine, place the machine on lifts and then
turn the machine on. Appellant noted that she did not recall being required to pull unwheeled

3

carts because there were tug drivers that towed the mail away. She indicated that she did not
drag plastic or glass hampers across the floor but that she did dump loose mail onto a belt with
the assistance of a machine. Appellant asserted that she was required to lift tubs onto the belt
and cut or pull away the tape that kept them closed. She stated that she performed these duties
for eight hours a day, five days a week.
In a December 22, 2009 letter, counsel argued that appellant was given a job that does not
exist. He asserted that her job was not classified and could not be bid on. Counsel stated that the
law was very clear that a make-work job was not a real job and that therefore, if the job was
withdrawn, the claimant would receive compensation. He asserted that OWCP should pay
appellant for total disability and suggested that its wage-earning capacity determination should
be modified.
In a May 13, 2010 decision, OWCP denied appellant’s claim for modification of its
August 6, 2009 wage-earning capacity determination noting that she had not shown there was a
material change in the nature and extent of the injury-related condition, that she had been
retrained or otherwise vocationally rehabilitated or that the original determination was, in fact,
erroneous.
Appellant disagreed with the decision and requested an oral hearing before an OWCP
hearing representative. At the hearing held on August 10, 2010, she was not present but was
represented by counsel who presented argument asserting that the employing establishment
withdrew the light-duty job. Counsel further claimed that the position was not a permanent job
offer and the original rating was erroneous.
Appellant submitted treatment notes from Dr. Gerst, dated between July 2009 and
June 2010. The medical records received indicate that she continued to suffer injury-related
residuals.
In a December 16, 2010 decision, OWCP’s hearing representative affirmed its May 13,
2010 decision.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3 OWCP’s procedure manual provides that, “[i]f a
formal loss of wage-earning capacity decision has been issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss. In this instance the
[claims examiner] will need to evaluate the request according to the customary criteria for
modifying a formal loss of wage-earning capacity.”4
3

Katherine T. Kreger, 55 ECAB 633 (2004).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment, Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).

4

Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.5 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.6
In addition, Chapter 2.814.11 of the procedure manual contains provisions regarding the
modification of a formal loss of wage-earning capacity. The relevant part provides that a formal
loss of wage-earning capacity will be modified when: (1) the original rating was in error; (2) the
claimant’s medical condition has changed; or (3) the claimant has been vocationally
rehabilitated. OWCP procedures further provide that the party seeking modification of a formal
loss of wage-earning capacity decision has the burden to prove that one of these criteria has been
met. If OWCP is seeking modification, it must establish that the original rating was in error, that
the injury-related condition has improved or that the claimant has been vocationally
rehabilitated.7
Section 8115(a) of FECA provides that the “wage-earning capacity of an employee is
determined by her actual earnings if her actual earnings fairly and reasonably represent her
wage-earning capacity.”8 The Board has stated, “Generally, wages actually earned are the best
measure of a wage-earning capacity and in the absence of evidence showing that they do not
fairly and reasonably represent the injured employee’s wage-earning capacity, must be accepted
as such measure.”9 Wage-earning capacity may not be based on an odd-lot or make-shift
position designed for an employee’s particular needs or a position that is seasonal in an area
where year-round employment is available.10 OWCP procedures direct that a wage-earning
capacity determination based on actual wages be made following 60 days of employment.11
5

Stanley B. Plotkin, 51 ECAB 700 (2000).

6

Id.

7

See supra note 4 at Chapter 2.814.11 (June 1996).

8

5 U.S.C. § 8115(a).

9

Floyd A. Gervais, 40 ECAB 1045, 1048 (1989); Clyde Price, 32 ECAB 1932, 1934 (1981). Disability is
defined in the implementing federal regulations as “the incapacity, because of an employment injury, to earn the
wages the employee was receiving at the time of injury.” 20 C.F.R. § 10.5(f). Once it is determined that the actual
wages of a given position represent a employee’s wage-earning capacity, OWCP applies the principles enunciated in
Albert C. Shadrick, 5 ECAB 376 (1953), in order to calculate the adjustment in the employee’s compensation.
10

See James D. Champlain, 44 ECAB 438, 440-41 (1993); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment and Determining Wage-Earning Capacity, Chapter 2.814.7a(1) (July 1997). In Jeffery T. Hunter, 52
ECAB 503 (2001), the Board found that the duties of “regular” employment are covered by a specific job
classification and such duties would have been performed by another employee if the employee did not perform
them. The test is not whether the tasks that the employee performs would have been done by someone else, but
instead whether she occupied a regular position that would have been performed by another employee. Id. In
determining whether a given job is makeshift, the Board has looked to such factors as whether the job has detailed
work duties and a set schedule. See A.J., Docket No. 10-619 (issued June 29, 2010).
11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Capacity, Chapter 2.814.7c (December 1993).

5

Determining Wage-Earning

OWCP procedure provides that when the employing establishment has withdrawn a lightduty assignment, which accommodated the appellant’s work restrictions and a formal wageearning capacity decision has been issued, the decision will remain in place, unless one of the
three accepted reasons for modification applies.12
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome, right articular
cartilage disorder, right wrist sprain and left ulnar nerve lesion due to her repetitive work duties.
On August 27, 2003 appellant underwent right wrist arthroscopy surgery and, on July 19, 2006,
she underwent left wrist arthroscopy surgery. Both procedures were authorized by OWCP.
In an August 6, 2009 decision, OWCP adjusted appellant’s compensation based on its
determination that her actual earnings as a modified mail handler beginning November 22, 2008
fairly and reasonably represented her wage-earning capacity. Appellant later claimed that this
wage-earning capacity determination should be modified.
The Board finds that OWCP’s August 6, 2009 determination was consistent with section
8115(a) of FECA which provides that the wage-earning capacity of an employee is determined
by her actual earnings if her actual earnings fairly and reasonably represent her wage-earning
capacity.13 OWCP properly noted that appellant had received actual earnings as a modified mail
handler for more than 60 days in that she had been working in the position since November 22,
2008 when it issued its August 6, 2009 decision. There is no evidence that appellant’s earnings
in the modified mail handler position did not fairly and reasonably represent her wage-earning
capacity.
Counsel asserted that the modified mail handler position on which appellant’s wageearning capacity was based was unclassified and constituted make-shift work. However, the job
falls under the classification of “mail handler” and appellant was provided with a position
description which included the physical requirements of the position. Appellant performed the
duties of the position under a set schedule. The evidence does not support the argument that the
mail handler position on which the rating decision was based was not classified and was makeshift in nature.14
The evidence does not show that appellant’s actual earnings as a modified mail handler
did not fairly and reasonably represent her wage-earning capacity and OWCP properly adjusted
her compensation based on this wage-earning capacity determination.15 For these reasons,
12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.7(a)(5) (October 2005).

13

See supra notes 8 and 9.

14

Counsel argued that the withdrawal of appellant’s job in November 2007 warranted a modification of OWCP’s
wage-earning capacity determination, but the relevant precedent does not support that such a withdrawal would
automatically trigger a need for such modification. See supra note 12.
15

OWCP properly applied the principles enunciated in Albert C. Shadrick, 5 ECAB 376 (1953), in order to
calculate the adjustment in appellant’s compensation.

6

appellant has not shown that OWCP’s original determination with regards to her wage-earning
capacity was erroneous.
Appellant alleged that there was a material change in the nature and extent of her
employment-related condition. However, the evidence does not contain a rationalized medical
opinion explaining why an employment-related condition prevented her from performing the
mail handler position or otherwise establish that OWCP improperly determined her wageearning capacity.16
In a December 9, 2009 report, Dr. Gerst, an attending Board-certified internist, provided
new work restrictions and indicated that appellant could only work five hours a day. He opined
that she could only lift 15 pounds on an occasional basis and 5 to 8 pounds on a frequent basis.17
However, Dr. Gerst did not clearly explain how objective findings on physical examination and
diagnostic testing showed that appellant had a material change in her injury-related condition.
The examination findings he reported were similar to those reported before the time that
appellant claimed that modification of OWCP’s wage-earning capacity was warranted.
Dr. Gerst’s report is of diminished probative value because he stated on March 4, 2009 that
appellant’s medical restrictions were permanent, but on December 9, 2009, about six months
later, he provided new restrictions without adequately addressing the specific nature of any
change in appellant’s medical condition. He did not provide adequate medical rationale
supporting a material change in appellant’s injury-related condition.
The record also contains treatment notes from Dr. Gerst which were produced between
July 2009 and June 2010. The medical records indicated that appellant continued to have injuryrelated residuals. However, the reports did not contain a rationalized medical opinion
demonstrating that appellant’s injury-related medical condition worsened such that she was
precluded from performing the duties of the modified mail handler position.
Therefore, the medical evidence does not show that appellant experienced a material
worsening of her injury-related condition which prevented her from being able to perform the
duties of the modified mail handler position in which she was rated. In addition, appellant did
not present evidence that she vocationally rehabilitated herself such that she now had a higher
wage-earning capacity than was previously established. For these reasons, she did not show that
OWCP’s August 6, 2009 wage-earning capacity determination should be modified.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to modify OWCP’s
August 6, 2009 wage-earning capacity determination.

16

See Norman F. Bligh, 41 ECAB 230, 237-38 (1989).

17

Dr. Gerst had previously indicated that appellant could lift up to 25 pounds and work eight hours a day.

7

ORDER
IT IS HEREBY ORDERED THAT the December 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

